DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedus (FR Patent #3048233).
For Claim 1, figures 1-5 and claim 6 of Bedus ‘233 disclose a method for modulating the airflow in a rotorcraft, comprising: receiving a rotorcraft airspeed from an airspeed indicator (50 and 82-85); determining whether the rotorcraft is hovering or in forward flight based on the airspeed; opening a door (65, POS2) disposed in a fuselage if the rotorcraft is hovering to allow side airflow (40) to enter an air inlet plenum (22); and closing the door (POS1) if the rotorcraft is in forward flight to contain a ram airflow within the air inlet plenum and increase inlet recovery pressure.
For Claim 2,  figures 1-5 and claim 6 of Bedus ‘233 disclose sending a door position command to an actuator to open or close the door.
For Claim 3, figures 1-5 and claim 6 of Bedus ‘233 disclose that the door is opened if the airspeed is below a first threshold.
For Claim 5, figures 1-5 and claim 6 of Bedus ‘233 disclose that the door is closed if the airspeed is above a second threshold.
For Claim 7, figures 1-5 and claim 6 of Bedus ‘233 disclose that determining whether the airspeed is increasing or decreasing.
For Claim 8, figures 1-5 and claim 6 of Bedus ‘233 disclose that when the rotorcraft is hovering or in forward flight is based on the airspeed and whether the airspeed is increasing or decreasing. 
For Claim 9, figures 1-5 and claim 6 of Bedus ‘233 disclose that the door isolates the ram airflow from the side airflow when the door is closed. 
For Claim 10, it is inherent that the air pressure in the air inlet plenum is higher when the door is closed than when the door is open.
For Claim 11, figures 1-5 and claim 6 of Bedus ‘233 disclose that the door is substantially flush with the fuselage when closed.
For Claim 12, it is inherent that the door captures the ram air to prevent a loss in inlet pressure recovery, when the door is in a closed position.
For Claim 13, figures 1-5 and claim 6 of Bedus ‘233 disclose a method for modulating the airflow in an aircraft, comprising: receiving a ram airflow in a fuselage (2) of an aircraft via a ram air intake (20) disposed in a fuselage; operating a fuselage door (65) operably coupled to the fuselage and configured to open and close a side air intake (40); receiving a rotorcraft airspeed from an airspeed indicator (50 and 82-85); operating an actuator to position the door in an open or closed position, wherein the door is in the open position when the airspeed is below a first threshold and is in the closed position when the airspeed exceeds a second threshold, wherein the second threshold is above the first threshold.
For Claim 14, figures 1-5 and claim 6 of Bedus ‘233 disclose sending a door position commend to the actuator to open or close the door.
For Claim 17, figures 1-5 and claim 6 of Bedus ‘233 disclose determining whether the airspeed is increasing or decreasing.
For Claim 18, it is inherent that the air pressure in the air inlet plenum is higher when the door is closed than when the door is open.
For Claim 19, figures 1-5 and claim 6 of Bedus ‘233 disclose that the door is substantially flush with the fuselage when closed. 
For Claim 20, it is inherent that the door captures the ram air to prevent a loss in inlet pressure recovery, when the door is in a closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedus (FR Patent #3048233).
For Claims 4, 6, 15, and 16, while Bedus ‘233 is about specific threshold speeds, the Examiner takes Official Notice that it is well known in the art of aerodynamics to open and close inlet doors at different speeds including the range of 40 and 60 knots in order to control the amount of air that is coming into the engine as needed for the engine to operate most efficiently.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bedus ‘233 with opening and closing the side inlet door at specific speeds.  The motivation to do so would be to maintain the most efficient engine conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/20/2022